 

Exhibit 10.135

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of ___________,
20__, by _______________________________, a __________________________ (“Joining
Party”), and delivered to KeyBank National Association, as Agent, pursuant to
§5.4 of that certain Credit Agreement dated as of December 2, 2015, as from time
to time in effect (the “Credit Agreement”), by and among GTJ Realty, LP (the
“Borrower”), KeyBank National Association, for itself and as the Agent, and the
other Lenders from time to time party thereto.  Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.4 of the Credit Agreement, to
become an additional Guarantor under the Guaranty, the Indemnity Agreement and
the Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to the Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder.  By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty, the Indemnity Agreement, and the other Loan Documents with respect to
all the Obligations of the Borrower now or hereafter incurred under the Credit
Agreement and the other Loan Documents, a “Guarantor” under the Contribution
Agreement[, and an “Assignor” under the Cash Collateral Agreement].  Joining
Party agrees that Joining Party is and shall be bound by, and hereby assumes,
all representations, warranties, covenants, terms, conditions, duties and
waivers applicable to a “Subsidiary Guarantor” and a “Guarantor” under the
Credit Agreement, the Guaranty, the Indemnity Agreement, the other Loan
Documents and the Contribution Agreement[, and an “Assignor” under the Cash
Collateral Agreement].

2. Representations and Warranties of Joining Party.  Joining Party represents
and warrants to Agent that, as of the Effective Date (as defined below), the
representations and warranties contained in the Credit Agreement and the other
Loan Documents applicable to a “Subsidiary Guarantor” or “Guarantor” [, and an
“Assignor” under the Cash Collateral Agreement] are true and correct in all
material respects as applied to Joining Party as a Subsidiary Guarantor and a
Guarantor on and as of the Effective Date as though made on that date.  As of
the Effective Date, all covenants and agreements in the Loan Documents and the
Contribution Agreement of the Guarantors apply to Joining Party and no Default
or Event of Default shall exist or might exist upon the Effective Date in the
event that Joining Party becomes a Guarantor.

 

--------------------------------------------------------------------------------

 

3. Joint and Several.  Joining Party hereby agrees that, as of the Effective
Date, the Guaranty, the Contribution Agreement, the Indemnity Agreement [and the
Cash Collateral Agreement] heretofore delivered to the Agent and the Lenders
shall be a joint and several obligation of Joining Party to the same extent as
if executed and delivered by Joining Party, and upon request by the Agent, will
promptly become a party to the Guaranty, the Contribution Agreement, the
Indemnity Agreement [and the Cash Collateral Agreement] to confirm such
obligation.

4. Further Assurances.  Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts.  This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 201__.

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”

 

 

 

, a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[SEAL]

 

ACKNOWLEDGED:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

 

Its:

 

 

 